Title: To Thomas Jefferson from Samuel Smith, 26 August 1820
From: Smith, Samuel
To: Jefferson, Thomas


Dr Sirs
Baltimore
26 Aug. 1820
I have had the honor to receive your very friendly letter, and I pray you to accept my sincere thanks for your good wishes.—My health since my last has been declining. my mind naturally active & heretofore kept Constantly employed, is left for want of occupation to prey on itself, and the consequence must be serious.—I was in a similar State when I went last Winter to Congress—from which I was relieved by the incessant labour incident to my situation as Chairman of the Ways & Means—I take it for granted that Mr Forsyth will remain some time longer at Madrid. and I hope he may be able to induce Spain to relieve our flour from the present prohibitory duty. a similar duty exists in Portugal, the loss of those two markets (which we formerly supplied) is being sorely felt by our farmers. the fact is, there are no longer any substantive Markets for our flour, and tho nominal price is ƒƒ4.56 without demand.—France is now the best market, but our late law laying a tonnage duty of ƒƒ18 on French ships deters the ships of the U.S. from adventuring to French Ports. England will not want out Grain. yet Flour actually goes to Liverpool & is transported thence to all the  , the loss of double transport is paid by our farmers.Mr Rush will remain in Engd until he shall be elected Governer of Pennsa when Findlay’s term has expired, that attempt is contemplated,—In the mean time he lives in retirement out of the City.—Mr Gallatin  consented reluctantly to remain another year for the purpose of completing a Commercial treaty. he will leave France next May. I should doubt whether the Salary &  would meet the expenses of that Court longer than two years—I would be glad to have it. but I have some Idea, that the mission will be filled by a Gentleman in whom a deep interest is felt, and if so, I would not on any Account interfere—I am sir your friend sincerely & trulyS. Smith